                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHAEL L. JACKSON,                             )     CASE NO. 3:18-CV-0840
                                                )
                              PETITIONER,       )     JUDGE SARA LIOI
                                                )
v.                                              )     MEMORANDUM OPINION
                                                )
JAMES HAVILAND, Warden,                         )
                                                )
                            RESPONDENT.         )


       Before the Court is the report and recommendation of Magistrate Judge Thomas M. Parker,

recommending that petitioner Michael Jackson’s (“Jackson”) petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 be denied and that the Court grant respondent James Haviland’s

motion to dismiss Jackson’s petition as time-barred. (Doc. No. 10.)

       Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made.

28 U.S.C. ' 636(b)(1)(C).

       The fourteen-day period has lapsed, and no objections have been filed nor has any extension

of time been sought. The failure to file written objections to a magistrate judge’s report and

recommendation constitutes a waiver of a de novo determination by the district court of an issue

covered in the report. Thomas v. Arn, 728 F.2d 813, 814–15 (6th Cir. 1984), aff’d, 474 U.S. 140

(1985); see United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                1
       This Court has reviewed Magistrate Judge Parker’s report and recommendation and accepts

and adopts the same. Accordingly, respondent’s motion to dismiss as time-barred is GRANTED,

Jackson’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is DENIED in its entirety

with prejudice, and this case is DISMISSED. The Court certifies that an appeal from this decision

could not be taken in good faith and that there is no basis upon which to issue a certification of

appealability. 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.



Dated: January 15, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                2
